LATTIMORE, Judge.
This is an appeal from a judgment final on a bond forfeiture in the district court of Gray county.
The state’s attorney with this court moves to dismiss the appeal because of the failure of appellant to file his briefs in the court below in accordance with the direction of our statute.
The authorities seem to be plain. Bates et al. v. State, 104 Texas Crim. Rep., 273, 283 S. W., 794; Bratton et al. v. State, 109 Texas Crim. Rep., 329, 4 S. W. (2d) 562; Selvey et al. v. State, 109 Texas Crim. Rep., 660, 7 S. W. (2d) 83. See article 866, C. C. P. There are many other authorities that might be cited.
The appeal is dismissed.

Dismissed.